Citation Nr: 0201148	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  96-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for spondylolysis L5 with 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 5, 1970, to 
April 23, 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for spondylolysis L5 with spondylolisthesis.

In a September 1999 decision the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim and remanded the reopened claim for development of the 
evidence.  That development has been completed and this claim 
is again before the Board.  Because the claim was reopened in 
the September 1999 Board decision, the Board will consider 
service connection for spondylolysis L5 with 
spondylolisthesis.


FINDINGS OF FACT

1.  The veteran's back disability was noted on the 
examination when he was accept for active service, and 
spondylolysis and spondylolisthesis clearly and unmistakably 
preexisted service.

2.  spondylolysis and spondylolisthesis pre-existed his entry 
to service and did not undergo any permanent increase of 
severity while in service.


CONCLUSION OF LAW

The veteran's preexisting spondylolysis and spondylolisthesis 
were not aggravated while he was in active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for service 
connection for spondylolysis at L5 with spondylolisthesis.  
There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  VA 
has secured all VA and private medical records that the 
veteran has indicated are available and pertinent to his 
claim, and VA has satisfied its duty to assist with respect 
to such records.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claims, by means of the March 
1996 statement of the case; the supplemental statements of 
the case issued in January 1999, May 1999, and August 2001; 
the rating decisions; and the Board remand dated in September 
1999 issued regarding the claim.  The veteran was also 
specifically notified of his rights and the development 
procedure in a letter dated in March 2001.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  Therefore, the Board finds that 
the statutory and regulatory requirements with regard to 
notice and development of the veteran's claim, have been 
satisfied.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2001).  Disability 
that is proximately due to, or the result of, a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2001).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  History of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles, or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001).

For wartime service and peacetime service after December 31, 
1946, clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  Due regard will be given 
the places, types, and circumstances of service and 
particular consideration will be accorded combat duty and 
other hardships of service.  38 C.F.R. § 3.306(b) (2001).

The veteran served on active duty from February 5, 1970, to 
April 23, 1970.  The evidence shows that he completed a 
report of medical history on June 17, 1969, wherein he 
indicated that he had recurrent back pain and arthritis.  The 
examiner noted that he had back pain and epiphysitis L5 as 
well as possible early Marie Strumpell disease.  The 
accompanying report of medical examination found that the 
veteran had juvenile epiphysitis with minimal residuals.

On February 11, 1970, the veteran was seen with a complaint 
of back pain.  The range of motion was "OK" and posture was 
good.  There was no spinous tenderness.  The examiner 
provided an impression of chronic low back syndrome and noted 
the history of juvenile epiphysitis.

A February 16, 1970, service radiographic report of X-rays of 
the lumbosacral spine found a Schmorl's node of the fifth 
lumbar vertebra and questionable narrowing of the L4-L5 
interspace.  It was felt that this was probably because of 
the angulation of the film and was not documented on the 
second lateral of the anterior/posterior view.  The 
radiographic examiner provided a conclusion of probable 
normal lumbosacral spine, with repeat studies recommended if 
the patient continued to have problems.

The veteran was issued a physical profile for chronic back 
pain on February 16, 1970, and restricted to limited duty.  A 
February 20, 1970, service medical report shows that the 
veteran was seen complaining of back pain.  A February 24, 
1970, service medical report shows repeated clinical 
examination convinced the physician that the veteran had 
chronic low back pain of muscle or ligamentous origin.  The 
X-rays were probably within normal limits.  The veteran was 
seen on February 25, 1970, with complaints relating to his 
back.

A February 26, 1970, service medical report shows that the 
records were not available, but that the veteran was reported 
to have had low back pain for five years.  The range of 
motion was "OK" and there was no spinous tenderness.  A 
March 2, 1970, service medical report shows that the veteran 
was seen complaining of pain in the left side.  The veteran 
was issued a physical profile for spondylolysis of L5 and 
spondylolisthesis and the condition was felt to be permanent 
and to disqualify the veteran for induction.

A medical board examination found that the veteran did not 
meet the medical fitness standards for induction.  The March 
4, 1970, report of medical examination shows that the veteran 
had spondylolysis of L5 and spondylolisthesis.  A March 24, 
1970, service medical report shows that the veteran was 
diagnosed with spondylolysis of L5 and spondylolisthesis, 
which existed prior to entry to service and was not 
aggravated during service.

On April 2, 1970, the veteran applied for separation due to a 
medical condition which would have permanently disqualified 
him from entry into military service had it been detected at 
the time of entry.  He was separated from service on April 
23, 1970, because of not meeting medical fitness standards at 
the time of induction.

In an October 1996 VA examination report the examiner 
commented that the  veteran entered service with known 
spondylolysis with spondylolisthesis.  The veteran claimed 
aggravation by the severe stress of basic training and abuse 
by a drill sergeant.  He stated that basic training made it 
worse and that the drill sergeant stepped on his back because 
he wasn't working hard enough.  

The veteran stated that over the years his back had become 
progressively worse and that he had lost jobs and couldn't 
keep jobs because of his back problem.  He said that he had 
never had additional treatment except that he saw a 
chiropractor once.  He denied additional injury.  The 
examiner provided a diagnosis of spondylolysis and 
spondylolisthesis by history and review of records.  The 
physical examination was indicative of some mild right 
radicular lower extremity symptomatology and some very 
minimal findings on physical examination supported that.  The 
examiner found nothing new presented from a medical 
standpoint to change the medical board decision.

A June 1998 private physician's letter shows that the veteran 
stated that his back had hurt ever since an injury in the 
military at age 19.  The examiner diagnosed 
spondylolisthesis, lumbar intervertebral disc syndrome, and 
sciatic radiculitis.  The examiner felt that the low back 
pain was directly correlated to the veteran's accident 
several years ago due to the same diagnosis as well as 
compensatory arthritic changes that would be typical of an 
injury from several years prior.  The examiner stated that 
the veteran had consistent back pain since the injury and the 
examiner felt that the veteran should be compensated and able 
to receive benefits as the result of his misfortune.

A December 1998 private medical report shows that the veteran 
was being treated for injuries sustained in an assault as 
well as long standing back pain that he stated he had been 
suffering from an injury that occurred while he was in 
service.  Significant arthritis changes were seen in the 
lumbar spine indicating long-standing damage to that area.  
There was an L5-S1 spondylolisthesis of grade 1, as well as a 
right rotatory towering of the lumbar spine.  There were 
significant osteophyte formations in the lumbar spine with 
significant degenerative changes to the discs.  The examiner 
provided an assessment of a long-term lumbar spine injury 
stemming from events while the veteran was in service and 
increased in significance due to the injury the veteran 
sustained in an assault in September 1998.  The examiner 
states that, "there is no doubt that there is permanent 
damage done to the spine which is stemming from the accident 
that occurred while he was in the service."

A February 1999 private physician's letter shows that the 
veteran was seen for injuries sustained in a physical 
assault.  Also, a back pain condition was evaluated.  The 
veteran reported a longstanding history of back pain after 
sustaining an injury in the military 20 years prior.  
However, the back condition had significantly worsened since 
the physical assault and trauma.  The examiner opined that 
the back pain did appear to have been present since the 
veteran's injury in the military, though it had worsened 
recently due to the assault.

A September 1999 letter, from the same physician who provided 
the December 1998 opinion, shows that the physician had 
"come to understand that" the diagnoses the veteran had 
received in service were spondylosis and spondylolisthesis.  
The physician stated that "it is self evident that this 
conditions stemming from the injuries sustained in service 
would be of long standing; in fact lifetime in duration and 
certainly is contributing to the patient's present problems 
that are magnified by the assault that caused injuries that 
will require surgery."

An April 2001 VA examination includes an extensive review of 
the veteran's service medical records.  The veteran stated 
that he had never had any steady work since service.  He had 
suffered a workers' compensation injury to the right shoulder 
in 1990 after working three months as a tractor operator and 
never worked after that.  He had lived off of his family for 
his entire life and currently lived on the Yucatan peninsula 
with his brother, who provided financial support.  He had 
undergone lumbar spine surgery two and a half years prior for 
grade 1 spondylolisthesis.  He stated that he only had two 
months of pain relief after surgery.  

The X-rays showed evidence of diffuse degenerative disc 
disease in the lower lumbar area, with evidence of an L5-S1 
lumbar fusion having been performed using pedicle screws and 
rods for internal fixation.  The examiner diagnosed chronic 
low back pain due to degenerative lumbar disc disease and 
status post L5-S1 fusion for grade 1 spondylolisthesis.  The 
examiner also offered an assessment that the veteran had 
spondylolysis with pain for five years prior to being seen in 
the dispensary shortly after induction into the military.  He 
was promptly separated due to erroneous induction.  There was 
no evidence of any injury while on active duty.  There was 
documentation of pain for five years prior to induction into 
service.  The examiner stated that the veteran had 
spondylolysis at the time of his induction.  

The examiner noted that spondylolysis is a gradual process 
that occurs over a long period of time, and there was no 
evidence of acute injury to the veteran.  He had displacement 
of the L5-S1 spondylolysis, which was spondylolisthesis.  It 
was the feeling of the examiner that the veteran's current 
condition was not due to his period of service in the 
military, but was due to his spondylolysis, which pre-existed 
his induction.

Analysis

The initial question is whether the veteran's back disability 
pre-existed service.  The veteran was diagnosed with juvenile 
epiphysitis of L5 as well as possible early Marie Strumpell 
disease on the examination when he was accepted for entry 
into service.  The former is a disease of the growth or 
ossification centers in children which begins as a 
degeneration or necrosis followed by regeneration or 
recalcification, the latter is a form of spondylitis.  
Dorland's Illustrated Medical Dictionary, 391, 454, 942 (26th 
ed. 1981).  Since these back disabilities were noted on the 
examination for entry into service the presumption of 
soundness is not for application.  38 U.S.C.A. § 1111.

It might be argued that the spondylolisthesis and spondylosis 
noted later in service were not the same back diseases noted 
at the time of service entry.  The argument is rebutted by 
the fact that the veteran's complaints at service entry were 
essentially the same as those reported when the diagnoses of 
spondylosis and spondylolisthesis were made.  Further, the 
site of pathology was the same on service entrance as it was 
when the spondylosis and spondylolisthesis were diagnosed.

Even assuming for the sake of argument that the spondylosis 
and spondylolisthesis were not identified at service 
entrance, the evidence is clear and unmistakable that these 
conditions pre-existed service.  The veteran was seen 
complaining of back pain within five days of entering 
service.  The treating military physicians were of the 
opinion that the condition existed prior to service.  The 
April 2001 VA medical examination contained an opinion that 
spondylolysis is a gradual process and occurs over a long 
period of time.  Finally all medical professionals who have 
examined the record have concluded that the spondylolysis and 
spondylolisthesis preexisted service.  Therefore, the Board 
finds that the veteran's low back condition was noted upon 
entry to service and that, even if the same low back 
condition was not noted upon entry to service, there is clear 
and unmistakable (obvious or manifest) evidence which shows 
that the conditions preexisted service.

A remaining question is whether the preexisting spondylolysis 
and spondylolisthesis were aggravated, that is, underwent a 
permanent increase in severity during service.  The evidence 
shows that the veteran complained of back pain on examination 
for entry into service and virtually continuously thereafter 
during his brief period of service.  There were no 
contemporaneous reports of an intercurrent injury or of an 
increase in his symptoms during service.  

The veteran stated that between his separation from service 
in April 1970 and the October 1996 VA examination he visited 
a chiropractor one time for medical treatment, but did not 
seek any other medical care.  The veteran has stated that he 
was receiving medical treatment for his low back condition 
prior to entering service and that he had a history of five 
years of low back pain.  Therefore, the evidence shows that 
the veteran sought medical treatment before entering service 
and while in service, but did not seek any regular medical 
treatment for many years after his separation from service.  
This history does not suggest that there was a permanent 
increase in symptoms.  Again, all medical professionals who 
have had access to the record, and who have expressed an 
opinion, have concluded that there was no aggravation of the 
preexisting disability during service.

While the veteran has submitted three private physician's 
statements that his current low back disorders are related to 
an injury in service, the Board finds that those opinions are 
of less probative value than the contemporary opinions 
offered by treating military physicians and the opinions 
offered in the October 1996 and August 2001 VA examinations.  
The three private physicians provide opinions relating the 
veteran's low back disorders to an injury in service.  
However, the veteran's service medical records, which were 
reviewed by the examiners at the October 1996 and August 2001 
VA examinations, do not indicate that the veteran sustained 
any injury in service.  Therefore, the private physician's 
opinions appear to be based upon a subjective history 
provided by the veteran and do not appear to be based upon a 
review of the veteran's service medical records.

The private physicians based their opinions as to the 
etiology and origin of the veteran's current back problems 
upon an inaccurate factual premise.  They did not consider 
the clear and unmistakable evidence of a preexisting back 
disability, and they assumed a back injury in service that 
was not documented by the veteran's service records or 
supported by clinical evidence.  As such those opinions have 
little, if any, probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993); Black. v. Brown, 5 Vet. App. 177 
(1993);

The military examiners who reviewed the veteran's back 
disability while he was still in service were of the opinion 
that the low back conditions had pre-existed his entry to 
service.  The August 2001 VA examiner who reviewed the 
veteran's military records provided an opinion that the 
disability pre-existed the veteran's entry to service.  Also, 
the October 1996 VA examiner who reviewed the veteran's 
military record found that there was nothing new presented 
from a medical standpoint to indicate any change in the 
original decision by the medical board in service.  

Therefore, the Board finds that the private physician's 
opinions do not provide sufficient probative weight to 
support an allowance of the veteran's claim.  Their 
conclusions based on an inaccurate history are contradicted 
by the opinions of the accurately informed medical 
professionals.

Accordingly, the Board finds that the veteran's the veteran's 
preexisting spondylolysis and spondylolisthesis pre-existed 
his entry to service were not aggravated while in service.  
Therefore, service connection is not warranted.  The 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.


ORDER

Entitlement to service connection for spondylolysis L5 with 
spondylolisthesis is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

